Darden, Judge
(dissenting):
For an accused who had three special courts-martial for unauthorized absence within a period of slightly more than one year, the court adjudged a bad-conduct discharge, confinement at hard labor for three months, less than one-half pay as forfeitures, and no reduction in grade. The supervisory authority suspended the bad-conduct discharge.
Because I doubt that the court would have reduced the sentence if it had known that a ship of which the accused was a crew member participated in naval operations off the coast of Vietnam and that the ship was commended for this service, I would affirm the findings and sentence as approved on review below. United States v McAlister, 18 USCMA 532, 40 CMR 244, dissenting opinion.